Citation Nr: 1733733	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-22 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2008, the RO granted a noncompensable evaluation from April 11, 2008 for right knee, patellofemoral syndrome.  

In the Veteran's May 2010 substantive appeal (VA Form 9), he requested a BVA hearing at a local VA office.  A hearing was scheduled in January 2011.  The Veteran subsequently called to reschedule his hearing, and was assigned a hearing date of March 2011.  Despite receiving adequate notice of that hearing by way of a January 2011 letter, he failed to attend his scheduled hearing.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In December 2016, a 10 percent evaluation was granted from April 11, 2008.

On claim for original or increased disability rating, claimant will generally be presumed to be seeking maximum benefit allowed by law and regulation and, thus, such claim remains in controversy where less than maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran has right knee pain on motion without instability.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent disabling for service-connected patellofemoral syndrome of the right knee is not met. 38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In July 2016, the Board remanded the issue for an appropriate VA examination to assess the current severity of his service-connected right knee patellofemoral syndrome, which subsequently occurred in October 2016.  For this reason, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Rating

Ratings for service-connected disabilities are determined by comparing a veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran currently has a 10 percent initial rating for patellofemoral syndrome of the right knee.  He asserts that a higher initial rating is warranted.

Under Diagnostic Codes 5257, a 10 percent rating is warranted if there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted if there is moderate recurrent subluxation or lateral instability, and 30 percent rating is warranted if there is severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (2016).

The Veteran had an examination in May 2008.  He reported that he developed right knee pain.  He denied flare-ups, incoordination, fatigue, and lack of endurance.  His examination revealed a normal gait.  There was no evidence of effusion or joint line tenderness.  His range of motion was flexion 0 to 145 degrees.  There was no change noted with repetitive movement.  X-ray of the right knee revealed small knee joint effusion with no evidence of fracture, dislocation, or arthritic changes.  He was diagnosed with patellofemoral syndrome of the right knee.

The Veteran submitted a Statement in Support of Claim in May 2009 that noted severe pain every five to ten minutes and a cracking noise when his knee is extended.

The Veteran underwent another VA examination in June 2009.  The Veteran complained of occasional giving away of his knee, as well as popping.  He denied swelling, stiffness, and locking.  His occupation was not affected.  His examination revealed no swelling, redness or signs of inflammation.  Palpation of the knee along medial joint line or patella did not reveal any tenderness.  Range of motion was 0 - 140 degrees and extension was 0 degrees.  Upon repetitive motion, there was no additional limitation of motion or additional pain, fatigue, weakness, incoordination or lack of endurance.  The examiner reported his knee as stable.   

The Board remanded the issue in July 2016 to schedule the Veteran for a VA examination after no additional information was received.

In October 2016, the Veteran had another VA examination.  The reported diagnosis was patellofemoral pain syndrome.  His range of motion was flexion 0 to 140 degrees and extension to 140 to 0 degrees, which were all normal.  There was no evidence of pain with weight bearing, localized tenderness, pain on palpation of the joint or associated soft tissue.  There was also no objective evidence of crepitus.  No ankylosis was found, and joint stability tests were normal.  The impression was no evidence of fracture, dislocation or arthritic change, and small effusion each suprapatellar bursa.

The AOJ assigned a 10 percent evaluation under DC 5299-5257.  Although the AOJ employed 5299-5257, it is clear that the decision was based upon painful motion rather than instability or subluxation.  See citation to 38 C.F.R. § 4.59.

Here, the 10 percent evaluation contemplates pain on motion.  Also, it is consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees.  Separate evaluations may be assigned for compensable limitation of extension or subluxation or instability.

Here, there is no lay or medical evidence that any factor limits flexion to less than 45 degrees.  All examinations have demonstrated far better flexion than 45 degrees.  In addition, there is no lay evidence that there is flexion that is less than 45 degrees.  Similarly, there is no lay or medical evidence of limitation of extension.  Although the Veteran has complained of instability, we find the VA examinations, prepared by skilled professionals to be more credible and more probative than the lay evidence.  In essence, we find that there is no instability or subluxation.

In sum, the most probative evidence establishes that there is pain on motion without instability or limitation of extension.  To the extent that there is impairment of flexion, remaining functional flexion is better than 45 degrees.  Here, the use of analogy to 5257 was not proper, but the intent of the rating decision is clear that the evaluation is based on painful motion.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.




ORDER

Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied. 


____________________________________________
H. N. SCHWARTZ

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


